DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
Claim Status and Formal Matters
	This action is in response to papers filed 7/14/2044.
	Claims 1, 3, 5, 9, 12-21 are pending.  .
	Claim 21 has been added by amendment.
Claims 1, 3, 5, 9 and 20 have been amended. 
Applicant’s election without traverse of group I, CD3+ CD4+ T-lymphocyte cells from claim 1, CpG position in the 5' region upstream from the transcription start within CD3 genetic region from claim 3, human blood samples from claim 9, human from claim 10 and cancer from claim 12 in the reply filed on 1/4/21 is acknowledged.
Claims 13-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/21.
Claims 1, 3, 5,  9,  12 and 20-21 are being examined.  
Priority
The instant application was filed 04/09/2019 is a continuation of 15477768, filed 04/03/2017,  which is a continuation in part of 13139808, filed 10/18/2011,  13139808 is a national stage entry of PCT/EP2009/008764 , International Filing Date: 12/08/2009
claims foreign priority to 08021838.1 , filed 12/16/2008.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2163 IB New or amended claims section  II
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04

Claim 20 has been amended to recite, “CD3 genetic region comprises SEQ ID NO: 6 and SEQ ID NO: 7, or SEQ ID NO: 7 and SEQ ID NO: 8.”  The response merely asserts the amendment does not introduce new matter.  However, searching and review of the specification id no reveal support for, “SEQ ID NO: 7 and SEQ ID NO: 8.” Thus the amendment introduces new matter.
Claim 21 has been added by amendment and recites, “wherein the amplicon comprises SEQ ID NO: 55 and SEQ ID NO: 43 or SEQ ID NO: 55 and SEQ ID NO: 60..”  The response merely asserts the amendment does not introduce new matter.  However, searching and review of the specification id no reveal support for, “EQ ID NO: 55 and SEQ ID NO: 43 or SEQ ID NO: 55 and SEQ ID NO: 60.” Thus the amendment introduces new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 depends from claim 1 and recites, “CD3 genetic region comprises SEQ ID NO: 6 and SEQ ID NO: 7, or SEQ ID NO: 7 and SEQ ID NO: 8.”  The response merely asserts the amendment does not introduce new matter.  However, searching and review of the specification id no reveal support for, “SEQ ID NO: 7 and SEQ ID NO: 8.”The metes and bounds are unclear as the sequences are different as detailed below

    PNG
    media_image1.png
    1156
    729
    media_image1.png
    Greyscale

(Multiple sequence alignment by MAFFT ver.7 (cbrc.jp), 9/27/2022)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 9, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (Seminars in Immunology (2005) volume 17, pages 105-119),  Clevers (The EMBO Journal (1989) volume 8, pages 2527-2535), Flanagan et al. (1990) Immunogenetics, 31:13-20), Hajkova (Hajkova et al. “DNA-Methylation Analysis by the Bisulfite-Assisted Genomic Sequencing Method”, in Mills et al., Methods in Molecular Biology, vol. 200: DNA Methylation Protocols, (Humana Press, Totowa, 2002), pages 143-154), Evans (Immunogentics (1988 volume 28, pages 365-373), Homo sapiens genomic DNA, chromosome 11q, clone:RP11-215H18, complete sequence GenBank: AP001582.4 (https://www.ncbi.nlm.nih.gov/nucleotide/AP001582.4?report=genbank&log$=nucltop&blast_rank=1&RID=HCU61WTP016, March 15, 2003). 
As exemplified below the prior art demonstrates the role of methylation in T cell differentiation and propagation of T cells.  The art demonstrates that methylation of CD3 was known to regulate CD3 expression.  The art demonstrates the region of chromosome 11q which comprise the CD3 gene were known.
The specification on page 5 teaches that amplicons of the regulatory regions of CD3 γ, δ are from human chromosome 11, SEQ ID NO 1 and encompass amplicons 1405, 1406, 1408.   The specification on page 5 teaches amplicon 1405 is SEQ ID NO 6, amplicon 1406 is SEQ ID NO 7, amplicon 1408 is SEQ ID NO 8.  Thus a teaching of a sequence of SEQ ID NO 1 analyzed for methylation by bisulfite analysis and amplification render SEQ ID NO 6-8 obvious.  
The broadest reasonable interpretation of, “wherein the amplicon comprises the region of one or more sequences according to any one of SEQ ID NOs: 6-8 with at least one cytosine-phosphate-guanine (CpG) in the region of the one or more sequences modified to thymine- phosphate-guanine (TpG).”  The specification provides no definition or standard to determine what “according to” requires.”  “according to” is not an art accepted term.  Thus the recitation of “according to” prior to the SEQ ID NO allows for the broadest reasonable interpretation the claim encompasses fragments of SEQ ID NOs: 6-8. 
Wilson provides a review article DNA methylation and the expanding genetics of T cell lineages (title).  Wilson teaches, “During their development from bone marrow progenitors, B and T lymphocytes make a series of sequential, largely binary and irrevocable cell fate choices – T cell or B cell lineage, then in T cells….. These changes in gene expression are encoded not by permanent changes in the primary genetic information of the cell but by changes in epigenetically encoded information that determines which genes are expressed.”(page 105, 1st column-2nd).  Wilson teaches, “   Alternatively, heritability could be maintained if the initiating transcription factor(s) induced a stable epigenetic imprint (memory) of the gene expression program that could be transmitted through S phase from parental cells to their progeny in the absence of the factor(s) required to initiate these changes. In mammals, epigenetic information is encoded by variation in the methylation of DNA on cytosines, differences in the composition of histone proteins and post-translational modifications of histones associated with DNA in chromatin, and higher order chromatin structure”  (page 105, 2nd column-106).  Wilson teaches, “The CD4 gene is a target of reversible repression in double negative thymocytes and then permanent silencing as double positive cells differentiate towards the single-positive CD8+ state. This silencing is an epigenetically regulated event but DNA methylation does not appear to be necessary. Instead, there are specific repressive pathways in CD8+ T cells mediated by Runx3 interacting in cis with a defined CD4 silencer sequence [79]” (page 111, 2nd column, 1st full paragraph).  Wilson teaches, “Demethylation of the CD8 and CD8 genes occurs during thymocyte maturation from the double-negative to the CD4+CD8+ stage. The retention of demethylated CD8 genes in single-positive CD4+ cells provided early evidence for the notion that these cells are derived from previously CD8+ precursors [87,88].” (page 11, 2nd column, bottom.  Wilson continues by teaching IFN-γ, Th2 cytokines, T cell effector function lineage commitment  are regulated by methylation.  (4.2.2-4.2.5)
Flanagan teaches “The CD3 antigen represents the best (and possibly only) example of an absolutely T cell-specific gene” (page 13, column 2, paragraph 3). Flanagan teaches examining the DNA methylation profile of the CD3 gamma-delta intergenic region in T cells and other cell types. Flanagan illustrates that CD3 was expressed in all T cells tested but not in any B cell or epithelial cell tested (see Table 1). Flanagan teaches obtaining samples of leukocytes including T cells and analyzing the chromatin structure and methylation status of the CD3 gamma-delta intergenic region by performing DNase I Hypersensitivity assays and methylation-sensitive restriction digestion, respectively (see Table 1 and Figure 1A). Flanagan teaches that DNase I hypersensitivity sites 1 and 2 (DHS1 and DHS2) were found exclusively in T cells (page 18, column 1, paragraph 2). Flanagan further teaches that the CpG sites contained in HpaII and MspI recognition sequences in these DNA hypersensitive regions exhibit 0% methylation (page 19, Figure 6) (i.e. 100% demethylation). Flanagan also teaches that the other non-T cells exhibited either 100% or partial methylation. Flanagan concluded that “differentiation along the T lineage leads to hypomethylation of the CD3 intergenic regions, as observed in mature T cells” (page 19, column 2).
Clevers teaches, “The T cell-specific CD-c enhancer has all the characteristics of a CpG-island: 64% C +G's, many CpG pairs and low methylation grade. We are not aware of other tissue-specific enhancers with these characteristics. In contrast, the promoter area of the CD3-E gene is low in C +G's and CpG pairs. Undermethylation of the enhancer was found in T as well as in non T cell lines, suggesting that methylation plays no role in the T cell-specific expression of the CD3-c gene. Similarly, the CpG rich a-globin locus has been reported to be undermethylated both in cells that do, and that do not express the genes involved (van der Ploegh and Flavell, 1980).“(page 2533, 2nd column, last full paragraph)
Shiota teaches obtaining a blood sample ([0026]), which is a sample that comprises T-cells, and isolating DNA from the sample ([0008]). Shiota teaches analyzing the methylation status of at least one CpG position in a target gene by the restriction landmark genomic scanning (RLGS) ([0031]), methylation sensitive PCR (MS-PCR) ([0048]), southern blotting ([0052]), and CpG island array ([0054]). Shiota teaches identifying the cells based on a DNA methylation pattern that is specific to the cell ([0024]).
In addition, Hajkova teaches the method of bisulfite sequencing that measures DNA methylation. Hajkova teaches that the method involves the chemically converting non-methylated cytosines with bisulfite into uracils, which are recognized as thymines in subsequent PCR amplification followed by sequencing, whereas the modified cytosines do not react and are therefore detected as cytosines, which allows direct and positive determination of methylation sites in the genomic DNA as only methylated cytosines are detected as cytosines (page 144, paragraph 3). Hajkova teaches using primers that have been designed to amplify a given target nucleic acid region (page 150). Hajkova teaches that bisulfite-based genomic sequencing method provides high sensitivity and the ability to detect single-molecule methylation patterns (page 145, paragraph 1). Hajkova teaches that this method is an improvement over other DNA methylation analysis methods such as methylation-sensitive restriction enzymes and subsequent southern-blot hybridization (page 143, last paragraph).
Evans teaches the cloning and molecular organization of CD3 gene family on chromosome 11q23.  Evans teaches, “The expression of the CD3 δ, γ, and ɛ genes are carefully regulated during T-cell maturation and coordinated with Tcr gene rearrangement. CD3  δ, γ, and ɛ genes appear to be expressed at about the time when Tcr¢ gene rearrangement takes place and before Tcr~ rearrangement occurs. CD3 δ, γ, expression appears to be coordinately regulated, and the close proximity and orientation around a common promoter region suggests that sequences in this area may be important for regulated expression and developmental control. The CD3~ gene also appears to be coregulated with CD3 δ, γ,  genes with the possible exception of two circumstances. "Trans-acting" factors suppressing CD3 δ, γ, expression in somatic cell hybrids have been postulated which fail to influence CD3~ gene expression. This suggests that, at some level, separate control of CD3~ and CD3 δ, γ, and ɛ gene expression can occur. In addition, CD3-1ymphokine-activated cytotoxic cell clones may express CD3 transcripts in the absence of CD3 δ, γ, or ɛ gene expression. Regulatory elements located in the region separating CD3 δ, γ could possibly influence both CD3 δ, γ, and ɛ expression but demonstrate differential effects on the more distant CD3~ gene. DNase I hypersensitive sites, putative transcriptional enhancers, and unstable recombinogenic sequences present in this region may represent important elements for CD3 gene regulation and control” (page 372, last paragraph).
Homo sapiens genomic DNA, chromosome 11q, clone:RP11-215H18, complete sequence GenBank: AP001582.4 teaches SEQ ID NO 1 of the instant application (51086-67586), which comprise SEQ ID NO 6-8  and 43, 55 and 60 of the instant specification.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claims  to examine methylation CD3 GenBank: AP001582.4 teaches SEQ ID NO 1 of the instant application (51086-67586), with bisulfite treatment and amplification.  The artisan would have been motivated to examine CD3 methylation and expression in different cell types.. The artisan would be motivated to identify T lymphocytes based on the DNA methylation profile of the CD3 gamma-delta intergenic region because Flanagan teaches that CD3 is an absolutely T cell-specific gene, observed that the 100% demethylation of the CD3 gamma-delta intergenic region was specific to T cells, and further concluded that differentiation along the T lineage leads to hypomethylation of the CD3 gamma-delta intergenic region, as observed in mature T cells. It further would have been predictable to have identified the cells as T-cells because of the importance that DNA methylation and maintenance thereof plays in the T cell lineage commitment as taught by Wilson. It further would have been obvious to have measured the DNA methylation status of the CpG sites in this region by bisulfite sequencing because this would have merely amounted to a simple substitution of Flanagan's method for measuring DNA methylation for that of Hajkova. One would have been motivated to have used the bisulfite-based genomic sequencing method because of its high sensitivity and the single-molecule analysis of methylation patterns as described by Hajkova. This would have involved amplifying an amplicon using a primer pair that has been “suitable” to amplify the CD3 gamma-delta intergenic region as taught by Hajkova.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to detect methylation of known genes.  
Regarding claims 3, the claims broadly encompass performing DNA methylation analysis on a DNA sample comprising genomic DNA from a mixture of different cells in a given sample from a subject. By applying the method of bisulfite sequencing to the blood samples of Shiota for DNA methylation analysis of the CD3 gamma-delta  region according to Flanagan would have necessarily resulted in an identification of methylated and unmethylated CpG sites. As discussed above, Flanagan observed of complete demethylation (i.e. 100% demethylation) of the CD3 gamma-delta intergenic region in T cells. It is recognized that Flanagan did not analyze the DNA methylation status of the CD3 gamma-delta intergenic region of all other leukocytes, other major peripheral blood cell types, or non-blood cells. However, when Flanagan did analyze non-T cells including B cells and epithelial cells that did not express CD3, Flanagan observed this region to be methylated (see Table 1 and Figure 6). In addition, Flanagan's teaching that CD3 is an absolute T-cell specific marker means that CD3 is not expressed in any other cell type. When these teachings are combined with Wilson's discussion of the importance of DNA methylation to T-cell lineage commitment, it would have been entirely reasonable to have extended Flanagan’s observation of a methylated CD3 gamma-delta intergenic region in the non-T cell lines tested to other non-T cells and other non-blood cells on the basis that all other cell types were known to not express CD3. Accordingly, one would have had a reasonable expectation of success to have discriminated and made a distinction of the T cells from other leukocytes and non-blood cells when demethylation of at least one of the claimed CpG sites was detected.
Regarding claim 5, it would have been obvious to have performed bisulfite sequencing analysis as argued above.
Regarding claim 9, Shiota teaches blood samples.  
With regards to claim 12, Wilson teaches, “The above literature suggests that DNA methylation, MeCpG-binding proteins, histone modification, transcription factors and chromatin remodeling complexes work cooperatively to regulate important inherited events in the T cell compartment of the immune system. These range from some of the earliest events in developing thymocytes to possibly some of the latest events in memory T cells. Since alterations in TCR repertoires, IFN- expression and IL-4 expression are strongly implicated in autoimmune and allergic diseases, it is not inconceivable that some diseases may possess an underlying “epigenetic   immunopathology”. If epigenetic lesions are fundamentally plastic and reversible, then “epigenetic therapy” is a plausible option and is already being considered in areas such as cancer.” (page 116, 1st column).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to examine CD3 methylation and expression in samples from human subjects having cancer, autoimmune disease, etc.  The artisan would be motivated as Wilson suggests the role of methylation and T cells in these disease.  The artisan would have a reasonable expectation of success as the artisan is using known methods to examine known samples.  
With regards to claim 20-21, the teachings of GenBank: AP001582.4 teaches SEQ ID NO 1 of the instant application (51086-67586) renders obvious the detection of any of the recited CpG.
Response to Arguments
	The response begins by asserting the specification teaches the amplicons of the claim and the amplicons can be used to unexpectedly detect T cells.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not provide any limitations correlating with T cells.
The response concludes by asserting the prior art does not disclose the recited sequences.  This argument has been thoroughly reviewed but is not considered persuasive as Homo sapiens genomic DNA, chromosome 11q, clone:RP11-215H18, complete sequence GenBank: AP001582.4 teaches SEQ ID NO 1 of the instant application (51086-67586), which comprise SEQ ID NO 6-8 of the instant specification, based on the instant disclosure.
Thus the rejection is maintained.  
Summary
	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        14/